DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.

Status of the Claims
	Claims 5-6, 8, 13, 17-18 and 20 have been withdrawn as being directed to a non-elected invention.  Claims 1, 2, 4, 10, 15-16, 19 and 27 are under examination at this time.

Withdrawn Rejections
The rejection of claims 1, 2, 4, 10, 15-16, 19 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The claims are directed to a nucleic acid vaccine composition comprising a DNA plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof.  The lipid formulation can further comprise 1,2-Distearoyl-sn-glycero-3-phosphocholine, Cholest-5-en-3β-ol, or 1,2-Dimyristoyl-rac-glycero-3-methylpolyoxyethlene.
	The composition is recited as being capable of causing an immunogenic response to the immunogen by increasing neutralizing antibody titer of at least 1,000.  The written description rejection is made because the claims are interpreted as being drawn to a composition comprising any amount of immunogen and any amount of the lipid formulation, where the resulting composition is capable of causing an immunogenic response to the immunogen by increasing neutralizing antibody titer by at least 1,000.
The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  While one 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  Given that the specification has only described the structure of a lipid present in the lipid formulation (ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof) and an immunogen, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 1, from which claims 4, 10, 15 and 19 ultimately depend, is directed to a composition comprising a DNA plasmid encapsulated in a lipid formula.  Claims 4 and 10 change the scope of claim 1 to a vaccine composition selected from a hantavirus vaccine, a South American arenavirus vaccine, a poxvirus DNA vaccine, an alphavirus DNA vaccine, a filovirus DNA vaccine, and a Zika virus DNA vaccine, which can be a subunit vaccine or a live attenuated vaccine. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
It is suggested that applicant amend claims 4, 10, 15 and 19 to recite that the immunogen encoded by the plasmid is selected from . . . .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1, 2, 4, 10, 15, 16, 19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (U.S. Patent Application No. 2015/0141678; cited by applicant). 
The claims are directed to a nucleic acid vaccine composition comprising a DNA plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof.
Payne et al. teaches compounds ATX-001 to ATX-032 in a lipid composition, comprising a nanoparticle or a bilayer of lipid molecules. The composition preferably further encapsulates a nucleic acid (paragraph [0034].  Payne et al. defines a nucleic acid as deoxyribonucleotides or ribonucleotides and polymers thereof in single- or double-stranded form (see paragraph [0063]). Payne et al. states that the lipid compositions can facilitate the intracellular delivery of biologically active and therapeutic molecules, which include proteins including immunoglobin proteins; polynucleotides such as genomic DNA, cDNA, or mRNA; antisense polynucleotides; many low molecular weight compounds, such as the peptide hormones and antibiotics; proteins; small molecules; 
While Payne et al. exemplifies RNA as the nucleic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any nucleic acid, including DNA or cDNA in the form of plasmids, in the lipid formulations taught by Payne et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Payne et al. as outlined above.  Particularly, Payne et al. teaches that it is preferable that the lipid formulation encapsulates a nucleic acid, which Payne et al. defines as deoxyribonucleotides or ribonucleotides and polymers thereof in single- or double-stranded form.  Payne et al. further states that lipid compositions can facilitate the intracellular delivery of biologically active and therapeutic molecules, which can be polynucleotides such as genomic DNA, cDNA, or mRNA, etc.  Thus, one of ordinary skill in the art would readily understand that the teachings of Payne et al. include DNA plasmids.  Further, there is no teaching or suggestion in Payne et al. that i) plasmids cannot be used, ii) DNA or cDNA cannot be used, or iii) DNA or cDNA would behave differently from RNA in the formulations. 

Claims 16 and 21 are interpreted as being directed to a nucleic acid vaccine composition comprising a plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof, where the immune response molecule comprises an antibody.  The claims do not require the presence of an immune response molecule.  Nonetheless, Payne et al. states that the lipid compositions can facilitate the intracellular delivery of biologically active and therapeutic molecules, which include proteins including immunoglobin proteins; polynucleotides such as genomic DNA, cDNA, or mRNA (see paragraphs [0003] to [0005]).  
For claims 22, 23, 26 and 27, as outlined above, Payne et al. renders obvious the claimed composition.  In particular, Payne et al. teaches compounds ATX-001 to ATX-032 in a lipid composition, comprising a nanoparticle. The composition preferably further encapsulates a nucleic acid (paragraph [0034]).  Payne et al. defines a nucleic acid as deoxyribonucleotides (DNA) (see paragraph [0063]). Payne et al. states that the lipid compositions can facilitate 
For claims 24 and 25, Payne et al. teaches compounds ATX-001 to ATX-032 in a lipid composition, comprising a nanoparticle or a bilayer of lipid molecules (see paragraph [0034]).  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 15, 16, 19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (U.S. Patent Application No. 2006/0223769; cited by applicant) and further in view of Payne et al. (U.S. Patent Application No. 2015/0141678; cited by applicant).
The claims are directed to a nucleic acid vaccine composition comprising a DNA plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 
Dow et al. teaches a nucleic acid vaccine composition comprising (a) at least one immunogen for vaccinating a mammal; (b) a liposome; and (c) an isolated nucleic acid molecule that does not encode the immunogen of (a). The liposome can have cholesterol complexed with cationic lipids (see paragraph [0012]) [claim 2].  The immunogen and the isolated nucleic acid molecule are complexed to or within the liposome (see paragraph [0043]).  Regarding the nucleic acid component (c), Dow et al. states “[i]n one embodiment, the nucleic acid molecule encodes a protein, which could even include the immunizing antigen, but the molecule is not operatively linked to a transcription control sequence so that as a result, no protein or peptide is expressed by the molecule. In another embodiment, the vaccine can include a nucleic acid molecule that encodes an immunogen in addition to the immunogen described above, or in place of the immunogen described above” (see paragraph [0063]).  In the “another embodiment”, Dow et al. does not state that the nucleic acid molecule is not operatively linked to a transcription control sequence so that no protein is produced.  Dow et al. also teaches that the nucleic acid molecule can encode a cytokine, where the nucleic acid sequence is operatively linked to a transcription control sequence (see paragraph [0011]).  A cytokine can be considered an “immune response molecule” as recited in claim 1.  Thus, the 
Dow et al. defines nucleic acid as DNA, RNA, or any derivatives of either DNA or RNA. An isolated nucleic acid molecule can be double stranded (i.e., containing both a coding strand and a complementary strand) or single stranded. An isolated nucleic, acid molecule useful in the present composition can include a nucleic acid vector (e.g., a plasmid vector) (see paragraph [0064]). 
While Dow et al. teaches that the liposome can comprise a cationic lipid, Dow et al. does not teach that the cationic lipid is selected from ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof. 
However, Payne et al. teaches cationic lipid compounds ATX-001 to ATX-028, ATX-031 and ATX-032 in a lipid composition, comprising a nanoparticle or a bilayer of lipid molecules or liposomes. The composition preferably further encapsulates a nucleic acid (paragraphs [0034] and [0082]).  Payne et al. defines a nucleic acid as deoxyribonucleotides or ribonucleotides and polymers thereof in single- or double-stranded form (see paragraph [0063]). Payne et al. states that the lipid compositions can facilitate the intracellular delivery of biologically active and therapeutic molecules, which can be polynucleotides such as genomic DNA, cDNA, or mRNA, antisense polynucleotides, low molecular weight compounds, proteins, small molecules, peptides, antigen, drugs, etc. (see paragraphs [0003] to [0005] and [0083]).  Payne et al. found that of the ATX compounds tested, 
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use known cationic lipids, in particular the cationic lipids taught by Payne et al., in the formulation of Dow et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Payne et al. (outlined above) and given the findings of Payne et al. (ATX cationic lipids, particularly ATX-001, ATX-002 and ATX-010, are effective for delivering nucleic acid).
As for claims 4, 10, 15 and 19, Dow et al. teaches that the immunogen can be from a pathogen (bacteria, virus, parasite or fungus) in general (see paragraph [0055] to [0057]).  Accordingly, it would have been obvious and well within the purview of one of ordinary skill in the art to select any known antigen depending on the desired outcome. 
Claims 16 and 21 are interpreted as being directed to a nucleic acid vaccine composition comprising a plasmid and a lipid formulation, the plasmid encoding a vaccine immunogen or an immune response molecule, the lipid formulation comprising ATX-001 through ATX-028, ATX-031, ATX-032 or a pharmaceutically acceptable salt thereof, where the immune response molecule comprises an antibody.  By reciting “or”, the claim does not require the presence 
For claims 22-27, Dow et al. teaches that liposomes of the can be any size, including from about 10 and 1000 nanometers (nm), or any size in between (see paragraph [0070]).  Thus, liposomes made according to the teachings of Dow et al. and Payne et al. would comprise the same components as the claimed composition, and such smaller liposomes would have a mean diameter of approximately 80-110 nm and polydispersity of <0.2.  Further, the liposomes made according to the teachings of Dow et al. and Payne et al., when administered to a subject, would increase the neutralizing antibody titer for the encoded immunogen by 1000.
Accordingly, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated December 2, 2021, applicant argues that the specification demonstrates unexpected results when comparing the claimed DNA vaccine compositions to DNA vaccine compositions without the lipid compound. Applicant’s arguments have been fully considered and not found persuasive. 


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648